Citation Nr: 1538140	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  10-19 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for cholangiocarcinoma, also claimed as bile duct cancer or bile duct cancer, for accrued benefits purposes. 

2.  Entitlement to service connection for the cause of the Veteran's death. 

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU), for accrued and substitution benefits purposes.

4.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to May 1970.  He died in August 2006.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office RO in Jackson, Mississippi, which denied entitlement to DIC/cause of the Veteran's death and entitlement to accrued benefits.

In July 2008 jurisdiction was permanently transferred to the Cleveland RO.

The Board remanded the matters in November 2012.  The Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In a letter to the Veteran dated in August 2005, the RO acknowledged that the Veteran had submitted claims for entitlement to service connection for hypertension, TCP and low platelets, and heart disease, however, no further action was ever taken on these claims.  The Board referred the claims in the November 2012 decision; however, the RO has not yet taken action.  The Board does not have jurisdiction over the claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).



FINDINGS OF FACT

1.  The Veteran had pending unadjudicated claims of service connection for bile duct cancer (cholangiocarcinoma) and entitlement to individual unemployability, at the time of his death on August [redacted], 2006.

2.  In October 2006 the appellant filed for DIC benefits.

3.  Based on the evidence of record at the time of the Veteran's death in August 2006, bile duct cancer was not incurred during active military service or related to any incident of active military service, including herbicides exposure and radiation exposure, and was not manifest to a compensable degree in the year after service.

4.  The immediate cause of the Veteran's death was bile duct cancer; no contributing or underlying disability was noted. 

5.  The evidence of record does not indicate that the Veteran's service-connected disabilities rendered him unemployable at the time of his death.

6.  At the time of the Veteran's death, service connection had been in effect since April 27, 2003, for diabetes mellitus, type II, rated as 20 percent disabling.  Service connection was retroactively awarded effective April 27, 2004, for neuropathy, right lower extremity associated with diabetes mellitus, type II, rated as 10 percent disabling; and neuropathy, left lower extremity associated with diabetes mellitus, type II, rated as 10 percent disabling.  The combined rating for the Veteran's service-connected disabilities at the time of his death was 20 percent from April 27 2003, and 40 percent from April 27, 2004.




CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for bile duct cancer, for accrued benefits purposes, are not met.  38 U.S.C.A. §5121 (West 2014), 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.1000 (2015).

2.  The criteria for entitlement to service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1112, 1310 (West 2014); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2015).

4.  Prior to the Veteran's death, the criteria for entitlement to a TDIU for accrued benefits purposes were not met.  38 U.S.C.A. §§ 1155, 5121 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2015).

5.  The criteria for entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. §§ 5107, 1318 (West 2014); 38 C.F.R. § 3.22 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

Under 38 C.F.R. § 3.1000(a), basic entitlement to benefits due and unpaid on death of a beneficiary requires that the underlying claim be based on evidence in the file at the date of death of the Veteran, including evidence constructively of record.  See also Ralston v. West, 13 Vet.App. 108, 113 (1999) ([E]ntitlement to accrued benefits must be determined based on evidence that was either physically or constructively in the veteran's file at the time of death).

VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet.App. 112 (2004).  In a letter dated in November 2006, the appellant was notified of the evidence needed to substantiate a claim for accrued benefits, namely, evidence in the Veteran's file at the time of the Veteran's death, which shows that VA benefits were due, but had not been paid, to the Veteran at the time of his death As this letter was sent prior to the initial adjudication of the claim, the Board finds that VCAA notice requirements were met.

Although the appellant was not apprised of how VA determines disability ratings and effective dates, since her claim for service connection for accrued benefits purposes, is being denied, no disability rating or effective date will be assigned, so there is no possibility of any prejudice to the appellant.  See Soyini v. Derwinski, 
1 Vet.App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case, such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

With regard to VA's duty to assist, because the evidence needed to adjudicate a claim for accrued benefits is, by law, restricted to that of record at the time of the Veteran s death, no further action is needed, and the Board may proceed with its de novo review of the appellant's pending appeal for accrued benefits without prejudice to the appellant.  See Bernard v. Brown, 4 Vet.App. 384 (1993).

Accrued Benefits

A veteran's surviving spouse may claim accrued benefits due but not yet paid to the Veteran at the time of his death.  Accrued benefits are periodic monetary benefits to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at the date of death and were due and unpaid upon the death of such individual.  38 C.F.R. § 3.1000(a).

Pursuant to 38 U.S.C.A. § 5121(c), an application for accrued benefits must be filed within one year after the date of the veteran's death.  38 C.F.R. § 3.1000(c).  In this case, the appellant's claim for accrued benefits was timely filed in October 2006, within one year of the Veteran's death in August 2006.  38 C.F.R. § 3.1000(c).

Entitlement to accrued benefits is to be determined based on evidence that was in the Veteran's file at the time of his death 38 U.S.C.A. § 5121(a); Ralston v. West, 13 Vet.App. 108, 113 (1999).  Evidence in the file at date of death means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death.  38 C.F.R. § 3.1000(d)(4); see also Bell v. Derwinski, 2 Vet App 611 1992) (holding that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Under 38 C.F.R. § 3.160, a pending claim is a claim which has not been finally adjudicated.  A finally adjudicated claim is a claim which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of 1 year after the date of notice of an award or disallowance, or by denial on appellate review.

A claim for accrued benefits is derivative of a claim made by a veteran during his life.  Accrued benefits, in contrast to benefits such as dependency and indemnity compensation, death compensation, and death pension, are sums owing to the veteran for prior periods, but unpaid at the time of death.  Zevalkink v. Brown, 
102 F.3d. 1236, 1242 Fed.Cir. (1996).

A decision on a claim for accrued benefits cannot be based on evidence contained in private medical records that were not on file when the veteran died.  38 U.S.C.A. 
§ 5121, 38 C.F.R. § 3.1000.  VA records existing at the time of the veteran's death are considered constructively of record even if not contained in the veteran's file at time of death and such records later associated with the file after a veteran died are constructively of record at that time and may be considered.  Bell v. Derwinski, 
2 Vet.App. 611,613 (1992).

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  The definition of "radiation-risk activity" includes onsite participation in a test involving the atmospheric detonation of a nuclear device.  38 C.F.R. § 3.309(d) (2015).

Diseases specific to radiation-exposed veterans are the following: (i) leukemia (other than chronic lymphocytic leukemia); (ii) cancer of the thyroid; (iii) cancer of the breast; (iv) cancer of the pharynx; (v) cancer of the esophagus; (vi) cancer of the stomach; (vii) cancer of the small intestine; (viii) cancer of the pancreas; (ix) multiple myeloma; (x) lymphomas (except Hodgkin's disease); (xi) cancer of the bile ducts; (xii) cancer of the gall bladder; (xiii) primary bile duct cancer (except if cirrhosis or hepatitis B is indicated); (xiv) cancer of the salivary gland; and (xv) cancer of the urinary tract.  38 C.F.R. § 3.309(d)(2).

38 C.F.R. § 3.311 provides instruction on the development of claims based on exposure to ionizing radiation.  Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes the following: thyroid cancer, breast cancer, bone cancer, bile duct cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non- malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).

Once a claimant has established a diagnosis of a radiogenic disease within the specified period and claims that the disease is related to radiation exposure while in service, VA must then obtain a dose assessment.  38 C.F.R. § 3.311(a)(1).  After it is determined by the dose assessment that the Veteran was exposed to radiation, the RO is then required to refer the case to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(b).

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 
20 Vet. App. 257 (2006), rev'd sub nom.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97. 

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R.                § 3.309(e). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).  

The Veteran's claimed bile duct cancer is a chronic disease listed under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. 
§ 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as bile duct cancer, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Entitlement, for Accrued Benefits Purposes Only, to Service Connection for Bile Duct Cancer

The appellant contends that service connection is warranted for cholangiocarcinoma, for accrued benefits purposes only.  Cholangiocarcinoma is a cancer of the bile ducts, which also involves the liver.  See Dorland's Illustrated Medical Dictionary, 347 (32nd ed. 2012).  Thus, although the Veteran's cancer originated in his bile ducts, it has been referred to by the RO and the Veteran as bile duct cancer.  Prior to his death, the Veteran had contended that his cancer was caused by radiation exposure, Agent Orange, or a parasitic infection.  

Regarding the claim for presumptive service connection due to radiation exposure, bile duct cancer is among the presumptive diseases associated with radiation exposure under 38 C F R § 3.309(d).  However, there is no evidence showing that the Veteran participated in a radiation-risk activity as defined by 3.309(d)(3)(ii).  Thus, these provisions relating to presumptive service connection based on radiation exposure do not apply.

As noted above, 38 C.F.R. § 3.311(a)(1) provides for various development procedures to be undertaken when a "radiogenic disease" first becomes manifest after service, and it is contended that the disease resulted from exposure to ionizing radiation during service.  Bile duct cancer is specifically listed as a radiogenic disease under this regulation.  Because the Veteran's cancer manifested more than five years after separation from active service, and thus more than five years after the alleged exposure, it qualifies for consideration under the developmental framework of section 3.311.  See 38 C.F.R. § 3.311(b)(5).

In a statement in June 2006 the Veteran reported that were many armed atomic weapons around the areas where he worked as a pilot, and that there were often many nuclear warheads in the immediate vicinity.  

The evidence of record reflects that the Veteran was not considered to have been in close proximity of nuclear weapons, and was not exposed to ionizing radiation during service.  The RO sent the Veteran a May 2006 letter asking him to provide more information about his claimed radiation exposure, including filling out an attached radiation risk activity information sheet.  The Veteran returned the form, indicating that he used to smoke cigarettes.  Under the section for operation or test-shot code names, he wrote "N/A."  There is no other information about possible exposure on the form.  In May 2006 the agency of original jurisdiction contacted the National Personnel Records Center for the Veteran's DD Form 1141 and/or records of radiation exposure.  In June 2006 the service department responded that there was no DD Form 1141 of record for the Veteran, and advised that if the form was not found in the Veteran's service treatment records, to contact the AFIERA/SD at Brooks Air Force Base, Texas, for radiation exposure records.  A March 2008 memorandum from AFMOA/SG3PR, Bolling Air Force Base, indicates that there are no external or internal radiation exposure data for the Veteran in the USAF Master Radiation Exposure Registry.  A June 2008 follow-up memorandum from the same source noted that, "the AFSC reviewed the Veteran's official personnel records.  The only duties the Veteran had that involved nuclear weapons were as a pilot when he was refueling B-52 bombers that carried nuclear weapons.  Significant exposure to radiation emissions from nuclear weapons requires close proximities (a few feet).  As such, no dose recommendation was given for the Veteran.  Pursuant to the November 2012 Board remand, another records request was sent to NPRC in February 2014.  A VA radiation exposure development letter was sent the Brooks Air Force Base in February and August of 2014.  An August 2014 memorandum from the U.S. Air Force Radiation Dosimetry Program indicated negative findings in regards to the Radiation Exposure History Request.

The procedures for developing radiation claims under this regulation have been followed, and the information obtained as a result shows that the Veteran was not exposed to ionizing radiation in service.  Given the fact that occupational exposure would ordinarily have been monitored, the lack of a DD 1141 indicates that the Veteran was not exposed to ionizing radiation.  

The appellant's unsupported assertions that the Veteran worked near nuclear warheads, and that this exposed him to radiation do not constitute competent evidence of such exposure, as this is a complex determination that cannot be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994). 

Accordingly, because there is no competent or probative evidence that the Veteran had meaningful exposure to ionizing radiation during service, there is no need to refer this case to the Under Secretary for Health for preparation of a dose estimate.  
See 38 C.F.R. § 3.311(a)(iii).  Likewise, in the absence of in-service radiation exposure, there is no need to refer this case to the Under Secretary for Benefits for consideration under 38 C.F.R. § (b)(iii) and (c). 

In the absence of evidence of the Veteran's having meaningful exposure to ionizing radiation during service, service connection for bile duct cancer, for accrued benefits purposes, based on such exposure is not established either under the development framework set forth in § 3.3311, or through any evidence submitted directly by the appellant.  See 38 C.F.R. § 3.311; see also Combee, 34 F.3d at 1042; Rucker, 10 Vet.App. at 71.

Regarding the contention that bile duct cancer was caused by Agent Orange, the Veteran's DD Form 214 confirms that he was an Air Force Officer, with military occupational specialty of Pilot, and the service department confirms that he served in Vietnam from December 1966 to November 1967.  The Veteran's exposure to herbicides/Agent Orange is therefore conceded.

The National Academy of Sciences (NAS) concluded in 2012 that there was inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and hepatobiliary cancers (to include bile duct cancer).  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308 -01 (Apr. 11, 2014). 

While VA regulations provide that certain diseases associated with herbicide exposure in service may be presumed service connected, presumptive service connection for herbicide exposure does not include the Veteran's bile duct cancer and as such, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309 (2015).

However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 
120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  Thus, entitlement to direct service connection will be discussed below.

There is no record in service treatment records of a diagnosis of, or complaints or symptoms related to bile duct cancer, so the chronicity provisions of 38 C.F.R. 
§ 3.303(a) and the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) do not apply.

Additionally, based on the lay and medical evidence of record at the time of the Veteran's death, bile duct cancer was not manifest within the year following service, so service connection under the presumptive provisions of 38 C.F.R. 
§§ 3.307, 3.309(a), for accrued benefits purposes, is not warranted.

Private medical records of June 1999 show a diagnosis of fatty liver.  Another private treatment note of April 2004 states that the fatty liver condition is produced by alcohol consumption.

In a letter dated in March 2004, a private physician, the Director of Clinical Hepatology at the Cleveland Foundation, stated that the Veteran's cirrhosis was likely secondary to ASH [alcoholic steatohepatitis] and NASH [non-alcoholic steatohepatitis].

VA medical records dating from 2004 identify the Veteran's chronic health disorders as including cirrhosis with end stage liver disease and history of encephalopathy, diabetes mellitus type II, and, ultimately, liver/bile duct cancer/cholangiocarcinoma.

In July 2005 the Veteran was afforded an Agent Orange examination.  During the examination he complained of diabetes, chronic liver disease, and meningitis/encephalitis/hemolyticanemia.  Diagnoses were non-insulin dependent diabetes mellitus, liver cirrhosis, and fatty liver disease.

In correspondence dated in September 2005, the Veteran stated that his liver failure was probably due to his Hepatitis B, which he said was rampant in Southeast Asia.  He also said that his encephalitis and spinal meningitis, which he contracted after service, were probably related to his exposure to something in Southeast Asia.  

In a letter dated in May 2006, the Veteran's oncologist advised that the Veteran had metastatic cholangiocarcinoma and was terminally ill, with a projected survival of less than 6 months.

In a statement dated in June 2006, the Veteran reported that he was a pilot and worked around many armed atomic weapons during service, and that many nuclear weapons were around his workstations.  He also noted that Agent Orange had been used in many areas in Southeast Asia during his service in that region, and added that he ate and drank many foods from local vendors.

On August [redacted], 2006, the Veteran died.  The death certificate shows cause of death was cholangiocarcinoma.  No other disorder is listed.  

In October 2006 the appellant submitted her claim for accrued benefits.

Pursuant to the November 2012 Board remand directives, a medical opinion was provided in February 2015 to address the various contentions as to the etiology of bile duct cancer.  The VA examiner noted that incidence of bile duct cancer increases with age, with a typical presentation between 50-70 years of age.  The Veteran was 63 years old.  There is also an association between bile duct cancer and Hepatitis B and C.  Although the examiner found no record of a Hepatitis diagnosis, the Veteran stated in September 2005 that he had Hepatitis B.  Next, the VA examiner noted that the Veteran was diagnosed with cirrhosis, and opined that, "chronic liver disease of nonviral etiology also appears to be associated with intrahepatic cholangiocarcinoma.  Therefore, it is at least likely as not that the Veteran's bile duct cancer is due to chronic liver disease."  As to the Veteran's contention that he was infected with a parasite when he served in Southeast Asia as an aircraft pilot, the examiner noted that, "fish borne parasites are endemic in this region and are known to be associated with bile duct cancer.  There is no documentation in CPRS that he was infected with the parasite.  However, this possibility cannot be ruled out with certainty."  The VA examiner also opined that there was insufficient evidence to associate bile duct cancer with the Veteran's confirmed Agent Orange exposure.  Finally, the VA examiner opined that, if the Veteran was found to have been exposed to ionizing radiation, it would be at least as likely as not that such exposure caused or contributed to the bile duct cancer.  As noted above, however, the Veteran was not exposed to ionizing radiation.  

The evidence of record, including the Veteran's death certificate, shows that the
Veteran's post-service occupation was optician.  Although the Veteran, a medical professional, speculated, prior to his death, that his bile duct cancer was caused by radiation exposure, Agent Orange, or a parasite, the Board notes that he was an optician, and it has not been alleged or shown that he had the requisite competence to render an opinion on the etiology of bile duct cancer, so his opinion is of little weight.  See Sklar v. Brown, 5 Vet.App. 140, 146 (1993) (observing that a specialist's opinion as to a medical matter outside of his or her specialty is to be given little weight); LeShore v. Brown, 8 Vet.App. 406, 409 (1995); Moray v. Brown, 2 Vet.App. 211, 214 (1993).  Moreover, the Veteran made only conclusory statements, without explanation, rationale, or reference to medical or scientific evidence, and there is absolutely no evidence in the record, at the time of his death, that supports his assertions.  See Bloom v. West, 12 Vet.App. 185, 187 (1999) (statements favorable to the veteran's claim that do little more than suggest a possibility are too speculative to establish the required nexus for service connection).  Rather, the most probative evidence of record indicates that the Veteran had several other risk factors for bile duct cancer, including age, alcohol-induced liver disease, and unconfirmed Hepatitis.  The February 2015 VA examiner did not find that it was at least as likely as not that the Veteran's conceded Agent Orange exposure or his claimed parasite exposure caused his bile duct cancer.  Although the examiner opined that parasite exposure could not be ruled out, this does not meet the low standard of relative equipoise.  

The Appellant also submitted documents from other Veterans cases who was granted service connection for cholangiocarcinoma based upon exposure to herbicides.  The Board notes that other decisions of the RO or the Board are not precedential and are not binding on Board decisions in other cases. 38 C.F.R. § 20.1303 (2015); McDowell v. Shinseki, 23 Vet. App. 207, 228 (2009).  It is unclear whether all of the documents pertained to the same servicemember but in at least one of the cases, there was a positive nexus opinion provided by R.N., M.D. concerning that particular Veteran's case.  Significantly, the full facts of each other case is unknown and thus while others may be granted, such a finding does not reflect that the relationship is so well-known that it would mandate granting in all cases with similar diagnoses.  

Similarly, the Appellant provided treatise evidence concerning a link between parasites in East Asia and cholangiocarcinoma.  The United States Court of Appeals for Veterans Claims (Court) has held that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between current disability and military service. See Libertine v. Brown, 9 Vet. App. 521, 523 (1996). Because these texts do not apply the principles to the facts of this specific case, there can be no nexus based on these medical treatises alone.  Furthermore, as discussed above, the Veteran's file, including these articles, was sent to an examiner for review.  Even after reviewing the articles, at best the examiner felt there was no clear evidence the Veteran was infected with the parasite but it could not be ruled out with certainty.  It has been observed that statements from doctors which are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993); see Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a physician indicating that Veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the Veteran held to be speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative).  Thus, the examiner's opinion is too inconclusive to serve as the basis for a grant.  

Accordingly, the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for the bile duct cancer for accrued benefits purposes must be denied.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for the Cause of the Veteran's Death

To establish service connection for the cause of a Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A service-connected disability will be considered a contributory cause of death when it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

The primary (and only listed) cause of the Veteran's death was cholangiocarcinoma.  In the determination on the claim for accrued benefits above, the Board has denied service connection for the bile duct cancer.  At the time of his death, the Veteran was service-connected for diabetes mellitus, type II, and neuropathy of the bilateral lower extremities.  The evidence does not suggest, and the appellant has not contended, that the Veteran's diabetes or neuropathy conditions contributed to his death.  Accordingly, the preponderance of the evidence is against the claim, and the appeal must be denied.


TDIU

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the particular veteran is capable of performing the physical and mental acts required by employment, not whether that veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

At the time of the Veteran's death, he was service-connected for diabetes mellitus, type II, rated as 20 percent disabling from April 27 2003; neuropathy, right lower extremity associated with diabetes mellitus, type II, rated as 10 percent disabling; and neuropathy, left lower extremity associated with diabetes mellitus, type II, rated as 10 percent disabling from April 27, 2004.  The combined rating for the Veteran's service-connected disabilities at the time of his death was 20 percent from April 27 2003, and 40 percent from April 27, 2004.  As such, the minimum schedular criteria for a TDIU were not met at any time.

 A TDIU may also be assigned pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Rating boards are required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  The Court has clarified that, where a claimant does not meet the scheduler requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Compensation and Pension Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran's June 2006 claim for TDIU indicated he was last employed in March 2004, when he had to close his optician business due to his health.  He indicated that he could not work due to cholangiocarcinoma, diabetes, encephalopathy, and liver conditions.

While VA treatment records and prior VA examinations indicate the Veteran did receive treatment for his service-connected disabilities, the evidence does not demonstrate, or provide any opinions, that the Veteran was prohibited from doing all forms of employment due solely to his service-connected disabilities.  Rather, the evidence reflects that his inability to work was primarily due to his terminal bile duct cancer, which is not service-connected.  Additionally, an August 2004 statement from a private neuropsychologist states that the Veteran retired in part due to difficulty with his cognitive skills.

The Board finds that after a careful review of the Veteran's claims file, the weight of lay and medical evidence shows that the Veteran's service-connected disabilities did not rendered him unable to obtain or maintain substantially gainful employment at the time of his death.  As noted above, at the time of his death, the Veteran did not meet the schedular requirements for TDIU.

Although the Board has considered the Veteran and the appellant's assertions, there is no medical evidence indicating that his service-connected disabilities rendered him unable to obtain or retain substantially gainful employment; therefore, the Board must conclude that the criteria for invoking the procedures of 38 C.F.R. 4.16 (b), for assignment of a TDIU, on an extra-schedular basis, are not met.

For these reasons, the Board finds that the weight of the credible evidence demonstrates that the criteria for TDIU for accrued benefits purposes have not been met.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

DIC Pursuant to 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to DIC in the same manner as if the veteran's death were service connected where it is shown that the veteran's death was not the result of willful misconduct, and the veteran (1) was continuously rated totally disabled for the 10 years immediately preceding death, or (2) was rated totally disabled upon separation from service, was continuously so rated, and died more than five but less than ten years after separation from service, or (3) the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a). 

The Veteran retired from active service in May 1970; he died in August 2006.  At the time of the Veteran's death, service connection had been in effect since April 27, 2003, for diabetes mellitus, type II, rated as 20 percent disabling.  Service connection was retroactively awarded effective April 27, 2004, for neuropathy, right lower extremity associated with diabetes mellitus, type II, rated as 10 percent disabling; and neuropathy, left lower extremity associated with diabetes mellitus, type II, rated as 10 percent disabling.  The combined rating for the Veteran's service-connected disabilities at the time of his death was 20 percent from April 27, 2003, and 40 percent from April 27, 2004.  On his original claim for service connection received by VA in June 2004, the Veteran denied ever having been a prisoner of war. 

Based on the evidence of record, the Board find that the requirements of 
38 U.S.C.A. § 1318 for an award of DIC benefits are not met.  The evidence fails to show the Veteran was continuously rated totally disabled during the 10 years preceding his death, died within five years of discharge from active duty, or was a former prisoner of war.  As such, the criteria for DIC have not been met and the appellant's claim is, therefore, denied.

Conclusion

There can be no doubt from review of the record that the veteran rendered honorable and faithful service for which the Board is grateful, and the appellant is sincere in her belief that the veteran's death was related to military service.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted.  The Board has also considered the benefit of the doubt rule in this case, but as the preponderance of the evidence is against the claim, the evidence is not in equipoise, and there is no basis to apply it. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appellant's claim for entitlement to service connection for bile duct cancer for accrued benefits purposes is denied.

Service connection for the Veteran's cause of death is denied.

Entitlement to a total rating based on TDIU, for accrued benefits purposes, is denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


